ACCEPTED
                                                                                          03-13-00509-CR
                                                                                                  6615647
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                 03-13-00509-CR                                     8/24/2015 10:09:27 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                                  IN THE
                         TEXAS COURT OF APPEALS
                         THIRD DISTRICT, OF AUSTIN                       FILED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  8/24/2015 10:09:27 AM
                                 TERRY ATKINS                         JEFFREY D. KYLE
                                                                           Clerk
                                   Petitioner,

                                          V.

                             THE STATE OF TEXAS,
                                  Respondent.


                        MOTION FOR EXTENSION OF TIME
                        TO FILE MOTION FOR REHEARING


TO THE HONORABLE TEXAS COURT OF APPEALS, THIRD DISTRICT, AT
AUSTIN:

      Petitioner files this Motion for Extension of Time to File Motion for

Rehearing under Fed. R. App. P. 40(a)(1). In support of this motion, Petitioner

shows the following:

      1. The Court of Appeals for the Third District of Texas in Austin rendered

its opinion and judgment in Terry Atkins v. The State of Texas, No. 03-13-00509-

CR, on July 24, 2015.

      2. Petitioner requests an e xtension of time for a rehearing. The deadline

for filing a Petition for Rehearing on the above styled case was August 6, 2015.

This is Petitioner’s request for an extension of 30 days in this case.

      3. Petitioner relies on the following facts as a reasonable explanation for the

requested extension of time to have a rehearing on the opinion and judgment;
      Petitioner’s counsel needs more time to research the points of law and facts

that the panel overlooked or misapprehended the pivotal effect of a new

precedential decision and statute and the issue of exceptional importance that calls

out for en banc attention.

      4. The undersigned has conferred with opposing counsel, Kathryn Scales,

who indicated there was no opposition to this request.

   Therefore, Petitioner prays that this Court grant this Motion for Extension of

   Time on Filing the Motion for Rehearing.


                                        Respectfully submitted,

                                         /s/Amber Vazquez Bode
                                        Amber Vazquez Bode
                                        SBN: 24039225
                                        1004 West Ave.
                                        Austin, Texas 78701
                                        512-220-8507
                                        512-480-0760
                                        amberv@lawyers.com




                             CERTIFICATE OF CONFERENCE

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with
Kathryn Scales, Assistant District Attorney who has indicated that this motion is
unopposed, and Lisa McMinn, State Prosecuting Attorney who counsel has
contacted but is pending response.


                                       /s/Amber Vazquez Bode
                                       Amber Vazquez Bode
                               CERTIFICATE OF
                                  SERVICE

       I certify that, on August 21, 2015, I served a copy of this motion by
electronic filing and First Class, United States mail on the following:

The Honorable Lisa C. McMinn
State Prosecuting Attorney
P.O. Box 13046
Austin, TX 78711

The Honorable Velva L. Price
Criminal District Clerk
P.O. BOX 1748
Austin, TX 78767

Ms. Kathryn A. Scales
Assistant District Attorney
PO Box 1748
Austin, TX 78767-1748




                                      /s/ Amber Vazquez Bode
                                      Amber Vazquez Bode